Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/22 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page #8, 9, filed 05/02/22 with respect to the rejection(s) of claim(s) #9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with the correct typographical correction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Cheng et al., (U.S. Pub. No, 9,799,655), hereinafter referred to as "Cheng".

Cheng shows, with respect to claim #1, 5 and  6, a method for bonding a pair of semiconductor substrates, comprising: processing at least one of the pair of semiconductor substrates (1st substrate; fig. #1, item 102) (column #4, line 41-45) (2nd substrate; fig. #11, item 1106)(column #8, line 40-43), wherein the processing comprises: performing at least one chemical vapor deposition (CVD) to form a dielectric layer  on the at least one substrate (1st substrate; fig. #1, item 102) (column 6, line 19-24), performing at least one chemical mechanical polishing (CMP) on a top surface of the dielectric layer (column 6, line 19-24), and performing an additional CVD on the top surface of the dielectric layer after all CMP performed (column #7, line 65-67; column #8, line 1-3) before bonding; and bonding the pair of semiconductor substrates together (column #8, line 40-43).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., (U.S. Pub. No, 9,799,655), hereinafter referred to as "Cheng", as shown in the rejection of claim #1 and in view Lee et al., (U.S. Pub. No, 2017/0200648 A1), hereinafter referred to as "Lee".

Cheng substantially shows the claimed invention as shown in the rejection above.
Cheng fails to show, with respect to claim #2, a method wherein bonding the pair of semiconductor substrates comprises: bringing surfaces of the pair of semiconductor substrates in direct contact; and annealing the pair of semiconductor substrates. 

Lee shows, with respect to claim #2, a method wherein bonding the pair of semiconductor substrates comprises: bringing surfaces of the pair of semiconductor substrates (fig. #2a-e, item 260, 250) in direct contact (paragraph 0086); and annealing the pair of semiconductor substrates (paragraph 0031).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a method wherein bonding the pair of semiconductor substrates comprises: bringing surfaces of the pair of semiconductor substrates in direct contact; and annealing the pair of semiconductor substrates, into the method of Cheng, with the motivation this allows a varying ratio of ion bombardment power density to deposition rate which may be done, as taught by Lee.

Cheng fails to show, with respect to claim #3, a method wherein the pair of semiconductor substrates is bonded together based on a fusion bonding. 

Lee shows, with respect to claim #3, a method wherein the pair of semiconductor substrates is bonded together based on a fusion bonding (paragraph 0085).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein the pair of semiconductor substrates is bonded together based on a fusion bonding, into the method of Cheng, with the motivation this allows a varying ratio of ion bombardment power density to deposition rate which may be done, as taught by Lee.


Claim #4, are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., (U.S. Pub. No, 9,799,655), hereinafter referred to as "Cheng" as shown in the rejection of claim #1 above and in view Tseng et al., (U.S. Pub. No, 2011/0024867 A1), hereinafter referred to as "Tseng".

Cheng substantially shows the claimed invention as shown in the rejection above. 
Cheng fails to show, with respect to claim #4, a method, wherein the at least one CVD is performed based on high density plasma chemical vapor deposition (HDPCVD).

Tseng teaches, with respect to claim #4, a method using HDPCVD to form the plasma covering a substrate in in a parallel plate system deposition such as successive layers (paragraph 0132)

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a method wherein the at least one CVD is performed based on high density plasma chemical vapor deposition (HDPCVD)., into the method of Cheng, with the motivation this allows a varying ratio of ion bombardment power density to deposition rate which may be done, as taught by Tseng.

Claim #7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., (U.S. Pub. No, 9,799,655), hereinafter referred to as "Cheng", as shown in the rejection of claim #1 above and in view of Rothberg et al., (U.S. Pub. No. 2017/0283254 A1), hereinafter referred to as "Rothberg".

Cheng substantially shows the claimed invention as shown in the rejection above. 
Cheng fails to show, with respect to claim #7 and 8, a method wherein: a roughness of a surface of at least one of the pair of semiconductor substrates after the processing is smaller than a size of two water molecules or a size smaller than 0.552 nanometers.

Rothberg teaches, with respect to claim #7 and 8, a method disclosing an etching of a wafer beginning at 10 micron and substantially removes a bulk of the wafer, with a variance of coarse to fine to achieve a thickness in the nanometer range to achieve the small package for integrated circuity, Rotherberg does not explicitly disclose a roughness of about .552nm but based on his teachings one of ordinary skill could achieve the desired thickness with no undo experimentation. Furthermore, the Examiner notes that nowhere in the specification nor the claim language has it been shown that the destination ending point is critical to the method of delivery (paragraph 0069).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7 and 8, a method wherein: a roughness of a surface of at least one of the pair of semiconductor substrates after the processing is smaller than a size of two water molecules or a size smaller than 0.552 nanometers, into the method of Cheng, with the motivation this reduces the pocket size and therefore reduces the probability of unwanted debris, as taught by Rothberg.

Claims 9, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Mohamed et al., (U.S. Pub. No, 2013/0130473), hereinafter referred to as “Mohamed” and in view of Rothberg et al., (U.S. Pub. No. 2017/0283254 A1), hereinafter referred to as "Rothberg".


Mohamed shows, with respect to claim #9, a method wherein average measured surface roughness (paragraph 0079) and a bonding procedure stiffening layer (fig. #7, item 142) converted into a SiO2 oxide layer prior to pre-bonding may be employed as a method to make the bonding surface (fig. #7, item 121') of a barrier layer (fig. #7, item 142) on a donor wafer (fig. #7, item 120) (paragraph 0088).

Mohamed substantially shows the claimed invention as shown in the rejection above. 
Mohamed fails to show, with respect to claim #9, a method wherein the predetermining a first target surface roughness value and a second target surface roughness value and the first surface roughness value is greater than the first target surface roughness value and smaller than the second target surface roughness value.

Rothberg teaches, with respect to claim #9, a method wherein improved nozzle (fig. #3a, item 402) is capable of passing pressurized gas and molten coating particles pass therethrough to provide for the deposition of coating layers (fig. #1, item 30a & b) having a range of surface roughness averages, where the first diameter (fig. #3a, item d1) of the conical section inlet (fig. #3a, item 405) can be selected according to the minimum and maximum surface roughness desired of the first and second layers with a smaller first diameter favoring a range of relatively lower average surface roughness and spraying process parameters are then selected to provide the desired average surface roughness (paragraph 0032).

The Examiner notes that Rothberg does use the choice of description of a process as has been attempted by the present claim language. However, the Examiner takes the position that Rothberg indeed does teach a measuring of the existing roughness and then shows a deposition of a layer that changes the roughness to a degree suitable for design choice by adjusting the pressure the carrier gas. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a method wherein the predetermining a first target surface roughness value and a second target surface roughness value and the first surface roughness value is greater than the first target surface roughness value and smaller than the second target surface roughness value, into the method of Mohamed, with the motivation this improves the resistance between the selected materials, as taught by Rothberg.

Mohamed shows, with respect to claim #10, a method wherein semiconductor wafer may be formed of substantially single crystal silicon and further comprising a SiO2 layer (paragraph 0026) an SiO.sub.2 layer may be actively deposited or grown on the donor wafer prior to bonding (paragraph 0006, 0056) the stiffening layer can be deposited on the glass support or receiver substrate (paragraph 0063) wherein the stiffening layer (fig. #7, item 142) may be coated with an auxiliary hydrophilic material layer (such as SiO) (paragraph 0067-0068).

Mohamed fails to show, with respect to claim #10, a method wherein a smaller than the second target surface roughness value.

Rothberg teaches, with respect to claim #10, a method wherein improved nozzle (fig. #3a, item 402) is capable of passing pressurized gas and molten coating particles pass therethrough to provide for the deposition of coating layers (fig. #1, item 30a & b) having a range of surface roughness averages, where the first diameter (fig. #3a, item d1) of the conical section inlet (fig. #3a, item 405) can be selected according to the minimum and maximum surface roughness desired of the first and second layers with a smaller first diameter favoring a range of relatively lower average surface roughness and spraying process parameters are then selected to provide the desired average surface roughness (paragraph 0032).

The Examiner notes that Rothberg does use the choice of description of a process as has been attempted by the present claim language. However, the Examiner takes the position that Rothberg indeed does teach a measuring of the existing roughness and then shows a deposition of a layer that changes the roughness to a degree suitable for design choice by adjusting the pressure the carrier gas. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein a smaller than the second target surface roughness value, into the method of Mohamed, with the motivation this improves the resistance between the selected materials, as taught by Rothberg.

Mohamed shows, with respect to claim #12, a method include forming a SiO2 layer on the stiffening layer having a thickness of about 2 nm to about 150 nm (paragraph 0019).
Mohamed shows, with respect to claim #14, a method wherein surface roughness and quality as determined by traditional measuring techniques (paragraph 0079).

Claim #11 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Mohamed et al., (U.S. Pub. No, 2013/0130473), hereinafter referred to as “Mohamed”, and in view of EKINAKA et al., (U.S. Pub. No. 2018/0265731), hereinafter referred to as "Ekinaka".

Mohamed substantially shows the claimed invention as shown in the rejection above. 
Mohamed fails to show, with respect to claim #11, a method wherein depositing the first dielectric layer comprises: depositing a silicon oxide layer at a first growth rate from about 80 angstrom per second to about 115 angstrom per second

Ekinaka teaches, with respect to claim #11, a method wherein a silicon oxide 
layer deposition rate in this case is for example, from 2 nm/sec to 10 nm/sec or more (paragraph 0069).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a method wherein depositing the first dielectric layer comprises: depositing a silicon oxide layer at a first growth rate from about 80 angstrom per second to about 115 angstrom per second, into the method of Mohamed, with the motivation that this decrease the inhibited stress produced by the deposition of SiO, as taught by Ekinaka.

Claim #13 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Mohamed et al.,  (U.S. Pub. No, 2013/0130473), hereinafter referred to as “Mohamed”, and in view of Rothberg et al., (U.S. Pub. No. 2017/0283254 A1), hereinafter referred to as "Rothberg".

Mohamed substantially shows the claimed invention as shown in the rejection above. 
Mohamed fails to show, with respect to claim #13 a method wherein  the target surface roughness value is smaller than a size of two water molecules.

Rothberg teaches, with respect to claim #13, a method disclosing an etching of a wafer beginning at 10 micron and substantially removes a bulk of the wafer, with a variance of coarse to fine to achieve a thickness in the nanometer range to achieve the small package for integrated circuity, Rotherberg does not explicitly disclose a roughness of about .552nm but based on his teachings one of ordinary skill could achieve the desired thickness with no undo experimentation. Furthermore, the Examiner notes that nowhere in the specification nor the claim language has it been shown that the destination ending point is critical to the method of delivery (paragraph 0069).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13 a method wherein the target surface roughness value is smaller than a size of two water molecules, into the method of Mohamed, with the motivation this reduces the pocket size and therefore reduces the probability of unwanted debris, as taught by Rothberg.

Claim(s) #15 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng et al., (U.S. Pub. No, 9,799,655), hereinafter referred to as "Cheng".

Cheng shows, with respect to claim #15, a method for bonding a pair of semiconductor substrates, comprising: processing at least one of the pair of semiconductor substrates (1st substrate; fig. #1, item 102) (column #4, line 41-45) (2nd substrate; fig. #11, item 1106) (column #8, line 40-43), wherein the processing comprises: performing at least one chemical vapor deposition (CVD) to form a dielectric layer  on the at least one substrate (1st substrate; fig. #1, item 102) (column 6, line 19-24), performing at least one chemical mechanical polishing (CMP) on a top surface of the dielectric layer (column 6, line 19-24), and performing an additional CVD on the top surface of the dielectric layer after all CMP performed (column #7, line 65-67; column #8, line 1-3) before bonding; and bonding the pair of semiconductor substrates together (column #8, line 40-43).

The Examiner notes that Cheng does not state explicitly that a predetermined roughness is achieved. However, the Examiner takes the position that with any CMP or etching process used to remove material that a amount of roughness to the remaining material is present. The Examiner further notes that nowhere in the present claim language nor the specification is it shown what or how to achieve a predetermined roughness. Cheng discloses the claimed invention except for a roughness of the top surface of the CMOS wafer is equal to or smaller than a predetermined threshold. It would have been obvious to one having ordinary skill in the art at the time the invention was made produce a roughness of the top surface of the CMOS wafer is equal to or smaller than a predetermined threshold, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233.Therefore, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #15, a method a roughness of the top surface of the CMOS wafer is equal to or smaller than a predetermined threshold, into the method of Cheng, with the motivation that it is well known that roughing a surface of a material before an additional material is layer on it, prepares the excepting surface to better bond with the delivering material, as taught by Cheng.

Claim #16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., (U.S. Pub. No, 9,799,655), hereinafter referred to as "Cheng", as shown in the rejection of claim#15 above and in view of Gross (U.S. Pub. No. 2003/0224559).

Cheng substantially shows the claimed invention as shown in the rejection above. 
Cheng fails to show, with respect to claim #16 a method wherein the additional wafer is a micro electro-mechanical system (MEMS) wafer.

Gross teaches, with respect to claim #16, a method wherein  a silicon layer (fig. #3a , item 302) was chemically etched and/or micromachined to produce various openings (fig. #3a , item 308) and through-holes (fig. #3a , item 304), as well as gaps (fig. #3a , item 306), so that block vias could be formed and therefore the result was a structure (fig. #3a , item 300), which was designed for use in a MEMS device (paragraph 0092).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16 a method wherein the additional wafer is a micro electro-mechanical system (MEMS) wafer, into the method of Cheng, with the motivation that in order for the MEMS structure to function as a whole, it may be advantageous to form vertical electrical interconnects between the various conductive layers which have been electrically isolated from one another by sheets of glass, as taught by Gross.

Claim #17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., (U.S. Pub. No, 9,799,655), hereinafter referred to as "Cheng" as shown in the rejection of claim#15 and in view of Rothberg et al., (U.S. Pub. No. 2017/0283254), hereinafter referred to as “Rothberg”.

Cheng substantially shows the claimed invention as shown in the rejection above. 
Cheng fails to show, with respect to claim #17 a method wherein the CMOS wafer includes a plurality of cavities extending from a bonding surface to a substrate of the CMOS wafer.

Rothberg teaches, with respect to claim #17, a method wherein a second wafer (fig. #1I-J, item 131) may be bonded to the CMOS wafer (fig. #1a, item 100) wherein a membrane cavity wafer (fig. #1I-J, item 130) is formed (paragraph 0064, 0080).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17 a method wherein the CMOS wafer includes a plurality of cavities extending from a bonding surface to a substrate of the CMOS wafer, into the method of Cheng, with the motivation that provides a structure allowing electrical contact to a bottom side of a membrane, as taught by Rothberg.


Cheng fails to show, with respect to claim #18, a method wherein: a roughness of a surface of at least one of the pair of semiconductor substrates after the processing is smaller than a size of two water molecules.

Rothberg teaches, with respect to claim #18, a method disclosing an etching of a wafer beginning at 10 micron and substantially removes a bulk of the wafer, with a variance of coarse to fine to achieve a thickness in the nanometer range to achieve the small package for integrated circuity, Rotherberg does not explicitly disclose wherein the predetermined threshold is larger than a size of two water molecules but based on his teachings one of ordinary skill could achieve the desired thickness with no undo experimentation. Furthermore, the Examiner notes that nowhere in the specification nor the claim language has it been shown that the destination ending point is critical to the method of delivery (paragraph 0069).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, a method wherein: a roughness of a surface of at least one of the pair of semiconductor substrates after the processing is smaller than a size of two water molecules, into the method of Cheng, with the motivation this reduces the pocket size and therefore reduces the probability of unwanted debris, as taught by Rothberg.

Cheng fails to show, with respect to claim #19 and 20, a method wherein: the predetermined threshold is determined based at least partially on a metal density on the CMOS wafer or partially on the thickness.

Rothberg teaches, with respect to claim #19 and 20, a method wherein the insulating layer (fig. #1d, item120) may then be planarized, for example using chemical mechanical polishing (CMP) (paragraph 0058). The Examiner notes that Rothberg does not state explicitly that the predetermined threshold is based on partially the metal density of the CMOS wafer. However, the Examiner takes the position that;
1) Rothberg shows the same method at arriving at a chosen thickness as the current claimed invention.
2) Nowhere has it been shown how the metal density would require the departure from the method nor how it is critical to the method, nor how much is partially contributing.
For these reasons, the Examiner takes the position that Rothberg shows the claimed method as presently presented.

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19 and 20, a method wherein: the predetermined threshold is determined based at least partially on a metal density on the CMOS wafer, into the method of Cheng, with the motivation this delivers the size to the preferred specification designs, as taught by Rothberg.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
07/02/2022

/MONICA D HARRISON/            Primary Examiner, Art Unit 2815